DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 10, 12, and 13 are pending.

Allowable Subject Matter
Claims 1 – 10, 12, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “rotating the cutter drum while keeping a sharpening door closed so an overpressure is created inside the housing, the sharpening door shielding a sharpening stone from the cutting knives while creating the overpressure; opening a transition door of the housing below the cutter drum to eject crop material through the open transition door” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 9, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 10, the prior art of record does not teach claimed limitation: “rotating the cutter drum while keeping a sharpening door closed so an overpressure is created inside the housing, the sharpening door shielding the sharpening stone from the cutting knives while creating the overpressure; opening a transition door to eject crop material through the open transition door” in combination with all other claimed limitations of claim 10.
Regarding Claims 12 – 13, the claims are allowed as they further limit allowed claim 10.


The closest references are found based on the updated search:
Clauss (US 6,430,909 B1) discloses in combination with a forage harvester cutter drum mounted for rotating about a central axis and having a plurality of cutting knives mounted thereon for moving in a cylindrical path, a knife grinding arrangement including a grinding stone mounted for movement between end positions, respectively alongside opposite ends of said cutter drum, and knife sharpening positions wherein said grinding stone is located for engaging and sharpening the cutting knives (see claim 1).
Wistuba et al. (US 4,746,074) suggests in a drum type chopper comprising a cutter drum rotatable about a stationary axis with said drum being elongated in the axial direction and having an outer circumferential surface, at least one cutter mounted on said drum and extending in the axial direction thereof and said cutter having a cutting edge at the outer circumferential surface of said drum, a counter knife mounted outwardly of the circumferential surface of said drum so that the cutting edge of said cutter rotates past said counter knife for effecting a cutting action (see claim 1).
Komossa et al. (US 4,640,059) teaches that a cutting edge is elongated and said grinding surface is in substantially linear contact with such cutting edge once during each revolution of said holder (see claim 5).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 10, therefore claims 1 – 10, 12, and 13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        5/21/2022